DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and prosecuted.
Response to Arguments
Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive. Applicant alleges the prior art of record fails to teach the limitation, “a switch on the side of the housing.” The Examiner respectfully disagrees.
Applicant argues the trigger S of Wang is not located on the side of the housing. However, the claim language, as currently presented, only requires a switch be located on any side of the housing. As shown in Figs. 4 and 6, trigger S of Wang is located on the front side of the housing and touches at least key 18 of the main body 10, which is described in previously cited [0027]. Thus, it is located on the side of the housing as it is in direct contact with the housing. The claims, as currently presented, do not limit or specify what the Applicant considers the side of the housing to be, where the side of the housing is, or whether the switch protrudes from the housing or is underneath the housing. Under the broadest reasonable interpretation, a switch on the side of the housing needs to only be a switch located on or in contact with any side of the housing. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., what the Applicant considers to be a specific side or location of the housing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, US PG-Pub 2015/0109208, hereinafter Wang.
Regarding Claim 1, Wang teaches a computer mouse (Abstract), comprising: 
an electronic circuit (electronic processing circuit 11) configured to implement operations of the computer mouse ([0025]); 
a housing (main body 10) enclosing the electronic circuit (Fig. 4, and corresponding descriptions), the housing comprising an opening on a side of the housing (Figs. 4 and 6, and corresponding descriptions; first compartment 12) and a trigger S) on the side of the housing (Figs. 4 and 6, and corresponding descriptions; [0025]-[0029], Figs. 4 and 6 show trigger S of Wang is located on the front side of the housing and touches at least key 18 of the main body 10, which is described in [0027]); and 
a magnetically active lever (first switch 20) attached to the housing through the opening (Fig. 6, and corresponding descriptions), wherein the magnetically active lever is configured to actuate the switch on the side of the housing to interact with the electronic circuit (Fig. 6, and corresponding descriptions; [0029]) to provide input to a computing device ([0031]; display unit D).
Regarding Claim 2, Wang teaches the computer mouse of claim 1, wherein the magnetically active lever is removable from the housing (Figs. 4 and 6, and corresponding descriptions; [0024]-[0029]).
Regarding Claim 3, Wang teaches the computer mouse of claim 1, further comprising a magnet (magnet m) enclosed within the housing (Figs. 4 and 6, and corresponding descriptions; [0029]), the magnet affixed to the housing (Figs. 4 and 6, and corresponding descriptions; [0029]).
Regarding Claim 4, Wang teaches the computer mouse of claim 3, wherein an end of the magnetically active lever forms a mechanical interlock with the housing using the opening on the side of the housing (Figs. 4 and 6, and corresponding descriptions; [0024]-[0029]).
Regarding Claim 5, Wang teaches the computer mouse of claim 4, wherein a surface of the end enters into the housing through the opening and magnetically Figs. 4 and 6, and corresponding descriptions; [0024]-[0029]).
Regarding Claim 6, Wang teaches the computer mouse of claim 4, wherein the end acts as a fulcrum of the magnetically active lever (Figs. 4 and 6, and corresponding descriptions; [0024]-[0029]).
Regarding Claim 7, Wang teaches the computer mouse of claim 1, wherein the magnetically active lever applies a force to the switch on the side of the housing through a protrusion (pins P) between two ends of the magnetically active lever (Figs. 4 and 6, and corresponding descriptions;[0025]-[0029]).
Regarding Claim 8, Wang teaches the computer mouse of claim 7, wherein a contact between the protrusion and the switch generates the input to the computing device (Figs. 4 and 6, and corresponding descriptions; [0025]-[0029]).
Regarding Claim 9, Wang teaches the computer mouse of claim 1, wherein the switch is one of a micro switch, a tact switch, or a metal dome switch (Figs. 4 and 6, and corresponding descriptions; [0020], [0024]-[0029]).
Regarding Claim 11, Wang teaches a method of operating a computer mouse (Abstract), the method comprising: 
attaching a magnetically active lever (first switch 20) to a housing (main body 10) of the computer mouse through an opening on a side of the housing (first switch 20), the housing enclosing an electronic circuit (electronic processing circuit 11) configured to implement operations of the computer mouse ([0025]); and 
actuating, by using the magnetically active lever, a switch (trigger S) on the side of the housing (Figs. 4 and 6, and corresponding descriptions; [0025]-[0029], Figs. 4 and 6 show trigger S of Wang is located on the front side of the housing and touches at least key 18 of the main body 10, which is described in [0027]) to interact with the electronic circuit (Fig. 6, and corresponding descriptions; [0025]-[0029]) to provide input to a computing device ([0031]; display unit D).
Regarding Claim 12, Wang teaches the method of claim 11, wherein the magnetically active lever is removable from the housing (Figs. 4 and 6, and corresponding descriptions; [0024]-[0029]).
Regarding Claim 13, Wang teaches the method of claim 11, wherein the housing further encloses a magnet (magnet m), the magnet affixed to the housing (Figs. 4 and 6, and corresponding descriptions; [0029]).
Regarding Claim 14, Wang teaches the method of claim 13, wherein an end of the magnetically active lever forms a mechanical interlock with the housing using the opening on the side of the housing (Figs. 4 and 6, and corresponding descriptions; [0024]-[0029]).
Regarding Claim 15, Wang teaches the method of claim 14, wherein a surface of the end enters into the housing through the opening and magnetically attaches to a surface of the magnet within the housing (Figs. 4 and 6, and corresponding descriptions; [0024]-[0029]).
Regarding Claim 16, Wang teaches the method of claim 14, wherein the end acts as a fulcrum of the magnetically active lever (Figs. 4 and 6, and corresponding descriptions; [0024]-[0029]).
Regarding Claim 17, Wang teaches the method of claim 11, wherein the magnetically active lever applies a force to the switch on the side of the housing through Figs. 4 and 6, and corresponding descriptions;[0025]-[0029]).
Regarding Claim 18, Wang teaches the method of claim 17, wherein a contact between the protrusion and the switch generates the input to the computing device (Figs. 4 and 6, and corresponding descriptions;[0025]-[0029]).
Regarding Claim 19, Wang teaches the method of claim 11, wherein the switch is one of a micro switch, a tact switch, or a metal dome switch (Figs. 4 and 6, and corresponding descriptions; [0020], [0024]-[0029]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 or 11 above, and further in view of Odgers et al., US PG-Pub 2019/0220107, hereinafter Odgers.
Regarding Claim 10, Wang teaches the computer mouse of claim 1, wherein the magnetically active lever is replaceable with a second magnetically active lever (second switch 30). 
However, Wang does not explicitly teach the second magnetically active layer of at least one of a different size and shape.
Odgens: [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the variable switch size taught by Odgens into the device taught by Wang in order to allow for user’s with different hand sizes and finger lengths to comfortably use the mouse (Odgens: [0082]), thereby providing a more customizable computer mouse.
Regarding Claim 20, Wang teaches the method of claim 11, wherein the magnetically active lever is replaceable with a second magnetically active lever (second switch 30). 
However, Wang does not explicitly teach the second magnetically active layer of at least one of a different size and shape.
Odgens teaches the second magnetically active layer of at least one of a different size and shape (Odgens: [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the variable switch size taught by Odgens into the device taught by Wang in order to allow for user’s with different hand sizes and finger lengths to comfortably use the mouse (Odgens: [0082]), thereby providing a more customizable computer mouse.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627